Dear Mr. Ponder:
It has been brought to the attention of the undersigned that the recent opinion issued to you concerning the phrase Abut not in excess of the prior years maximum found in Article VII, Section23 of the Louisiana Constitution, contains a factual error which may cause confusion.  In Op.Atty.Gen. 00-245 and in this opinion, we reaffirm the finding in Op.Atty.Gen. 82-758 that the phrase Abut not in excess of the prior years maximum should be interpreted as referring to the year prior to reassessment and not the year prior to which the taxing authority opts to increase its maximum authorized millage.  However, Op.Atty.Gen. 00-245 goes on to erroneously state that the last reassessment was in 1996 and therefore the prior year's maximum would be 1995.  The last reassessment is the current reassessment in the year 2000; therefore, the prior years maximum would be 1999, not 1995. Op.Atty.Gen. 00-245 should be modified accordingly.  We apologize for any confusion this may have caused.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH